                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No.     20-cr-00271-DDD

UNITED STATES OF AMERICA,

      Plaintiff,

v.

FELIX MISSEAL ALVA,

      Defendant.



                                      INDICTMENT


The Grand Jury charges:

                                        COUNT 1

      From on or about May 30, 2020, through on or about June 4, 2020, in the State

and District of Colorado, the defendant, FELIX MISSEAL ALVA, knowing he was an

alien illegally or unlawfully in the United States, knowingly possessed a firearm and

ammunition in and affecting interstate and foreign commerce.

      All in violation of Title 18, United States Code, Section 922(g)(5).


                                        COUNT 2

      On or about October 8, 2015, in the State and District of Colorado, the defendant,

FELIX MISSEAL ALVA, an alien, was found in the United States after having been denied

admission, excluded, deported, and removed from the United States on or about February

5, 2010 and without the express consent of the proper legal authority to reapply for

admission to the United States.



                                            1
       All in violation of Title 8, United States Code, Section 1326(a).


                                     Forfeiture Allegation

       1.     The allegations contained in Count 1 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

the provisions of Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c).

       2.     Upon conviction of the violation alleged in Count 1 of this Indictment

involving a violation of 18 U.S.C. ' 922(g), defendant,

                                    FELIX MISSEAL ALVA

shall forfeit to the United States pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c), all firearms and ammunition

involved in the commission of the offense, including but not limited to the following:

                   a)      Hi-Point Model JMP, .45 caliber handgun, serial number

                           4129745, seized on June 4, 2020.

                   b)      Two pistol magazines, seized on June 4, 2020.

       3.     If any of the property described in paragraphs [a] through [c] above, as a

result of any act or omission of the defendant:

              a)        cannot be located upon the exercise of due diligence;
              b)        has been transferred or sold to, or deposited with, a third
                        party;
              c)        has been placed beyond the jurisdiction of the Court;
              d)        has been substantially diminished in value; or
              e)        has been commingled with other property which
                        cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek



                                                2
forfeiture of any other property of said defendant up to the value of the forfeitable

property.



A TRUE BILL:




                                                 Ink Signature on File in Clerk’s Office
                                                 FOREPERSON


JASON R. DUNN
United States Attorney


By: s/Dorothy R. DiPascali
Dorothy R. DiPascali
Special Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0200
Fax: 303-454-0406
E-mail: dorothy.dipascali@usdoj.gov
Attorney for Government




                                             3
